 


110 HR 2689 IH: To require the Secretary of Veterans Affairs to establish a program for the provision of readjustment and mental health services to veterans who served in Operation Iraqi Freedom and Operation Enduring Freedom, and for other purposes.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2689 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Mr. Rodriguez (for himself, Mr. Kennedy, Mr. Sires, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To require the Secretary of Veterans Affairs to establish a program for the provision of readjustment and mental health services to veterans who served in Operation Iraqi Freedom and Operation Enduring Freedom, and for other purposes. 
 
 
1.Program on provision of readjustment and mental health care services to veterans who served in Operation Iraqi Freedom and Operation Enduring Freedom
(a)Program requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a program to provide—
(1)to veterans of Operation Iraqi Freedom and Operation Enduring Freedom, particularly veterans who served in such operations while in the National Guard and the Reserves—
(A)peer outreach services;
(B)peer support services;
(C)readjustment counseling and services described in section 1712A of title 38, United States Code; and
(D)mental health services; and
(2)to members of the immediate family of such a veteran, during the three-year period beginning on the date of the return of such veteran from deployment in Operation Iraqi Freedom and Operation Enduring Freedom, education, support, counseling, and mental health services to assist in—
(A)the readjustment of such veteran to civilian life;
(B)in the case such veteran has an injury or illness incurred during such deployment, the recovery of such veteran; and
(C)the readjustment of the family following the return of such veteran.
(b)Contracts with community mental health centers and qualified entities for provision of servicesIn carrying out the program required by subsection (a), the Secretary shall contract with community mental health centers and other qualified entities to provide the services required by such subsection in areas the Secretary determines are not adequately served by other health care facilities of the Department of Veterans Affairs. Such contracts shall require each contracting community health center or entity—
(1)to the extent practicable, to employ veterans trained under subsection (c);
(2)to the extent practicable, to use telehealth services for the delivery of services required by subsection (a);
(3)to participate in the training program conducted in accordance with subsection (d);
(4)to comply with applicable protocols of the Department of Veterans Affairs before incurring any liability on behalf of the Department for the provision of the services required by subsection (a);
(5)to submit annual reports to the Secretary containing, with respect to the program required by subsection (a) and for the last full calendar year ending before the submission of such report—
(A)the number of the veterans served, veterans diagnosed, and courses of treatment provided to veterans as part of the program required by subsection (a); and
(B)demographic information for such services, diagnoses, and courses of treatment;
(6)for each veteran for whom a community mental health center or other qualified entity provides mental health services under such contract, to provide the Department of Veterans Affairs with such clinical summary information as the Secretary shall require; and
(7)to meet such other requirements as the Secretary shall require.
(c)Training of veterans for the provision of peer-outreach and peer-support servicesIn carrying out the program required by subsection (a), the Secretary shall contract with a national not-for-profit mental health organization to carry out a national program of training for veterans described in subsection (a) to provide the services described in subparagraphs (A) and (B) of paragraph (1) of such subsection.
(d)Training of clinicians for provision of servicesThe Secretary shall conduct a training program for clinicians of community mental health centers or entities that have contracts with the Secretary under subsection (b) to ensure that such clinicians can provide the services required by subsection (a) in a manner that—
(1)recognizes factors that are unique to the experience of veterans who served on active duty in Operation Iraqi Freedom or Operation Enduring Freedom (including their combat and military training experiences); and
(2)utilizes best practices and technologies.
(e)Reports required
(1)Initial report on plan for implementationNot later than 45 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report containing the plans of the Secretary to implement the program required by subsection (a).
(2)Status reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the implementation of the program. Such report shall include the following:
(A)Information on the number of veterans who received services as part of the program and the type of services received during the last full calendar year completed before the submission of such report.
(B)An evaluation of the provision of services under paragraph (2) of subsection (a) and a recommendation as to whether the period described in such paragraph should be extended to a five-year period.
(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Veterans Affairs such sums as may be necessary to carry out this section.
2.Extension of eligibility for health care services from Department of Veterans Affairs for veterans of service in combat theaterSection 1710(e)(3)(C) of title 38, United States Code, is amended by striking 2 years and inserting 5 years. 
 
